DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This communication is in response to 9/19/2019.  It is noted that application is a 371 of PCT/EP2018/056651 filed 3/16/2018 and claims foreign priority to EPO 17162556.9 filed 3/23/2017 and EPO 17195605.5 filed 10/10/2017.  Claims 1-15 are pending.  


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Information Disclosure Statement
Information disclosure statement dated 12/26/19 has been acknowledged and considered.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Independent claim 9 uses the words “means for” and will be interpreted under 35 USC 112 (f).  

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: monitoring unit in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter.  

Claim 15 recites a computer program product.  The broadest reasonable interpretation of a claim drawn to a computer-readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  Thus an ordinary and customary interpretation includes non-transitory tangible media and transitory propagating signals including carrier waves which the courts have found to be non-statutory.  It is suggested that Applicant adds the limitation “non-transitory” to the claim to overcome the rejection under 35 USC 101.  


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

2019 Revised Patent Eligibility Guidance (PEG): Step 1:

Claims 1-8 are drawn to a method for supporting patients in the repeated taking of drugs, which is within the four statutory categories (i.e. process).   Claims 9-14 are drawn to an system for supporting patients in the repeated taking of drugs, which is within the four statutory categories (i.e. machine).    Claim 15 is drawn to a computer program product for supporting patients in the repeated taking of drugs, which is within the four statutory categories (i.e. article of manufacture).    

2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.

Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
Claim 1 (Currently Amended): A method comprising the steps  
automatically monitoring repeated taking of medication by a patient;
- registering an event for which taking the medication is contraindicated;
- identifying a discontinuation time after which the medication should no longer be taken on the basis of the contraindication;
- registering an attempted or actual taking of the medication after the discontinuation time;
- in the event of an attempt to take the medication: sending a warning to the patient that the medication should not be taken; and
- in the event of an actual ingestion: sending a message informing the patient and/or another person related to the event about the actual ingestion.

Independent claims 9 and 15 recite similar limitations as claim 1 and are directed to an abstract idea for the same reasons.  

The limitations of monitoring the repeated taking of medication; registering an event related to contraindication; identifying a discontinuation time; registering an attempted or actual taking of the medication; sending a warning or message to the patient in the event of certain occurrences as drafted and detailed above, are steps that, under its broadest reasonable interpretation, recites steps for organizing human interactions.  The claimed invention is a method that tracks the repeated taking of medications during a treatment.  This is a method of managing interactions between a medication user and his or her health care team thus falling into one category of abstract idea. (see 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019).  That is other than reciting “automatic”; “computer unit” and “computer program product” language, nothing in the claim element precludes the steps from practically being performed between people or by a person.  If a claim limitation, under its broadest reasonable interpretation, covers interactions between people or managing personal behavior or relationships then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Accordingly, the independent claims describe at least one abstract idea.
 
Furthermore, dependent claims 4, 5, 8, further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 

In relation to dependent claims 2, 7, 10, and 14 these claims specify steps of registering events and detecting ingestion events which are steps directed to methods of organizing human activity, under its broadest reasonable interpretation, covers interactions between people or managing personal behavior or relationships.  

2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
Claim 1 (Currently Amended): A method comprising the steps  
automatically monitoring repeated taking of medication by a patient;
- registering an event for which taking the medication is contraindicated;
- identifying a discontinuation time after which the medication should no longer be taken on the basis of the contraindication;
- registering an attempted or actual taking of the medication after the discontinuation time;
- in the event of an attempt to take the medication: sending a warning to the patient that the medication should not be taken; and
- in the event of an actual ingestion: sending a message informing the patient and/or another person related to the event about the actual ingestion.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
The additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception, see MPEP 2106.05(f).  
the recitations performing the functions by the computer unit and automatically amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see pgs. 9 and 10 of the present Specification.  
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of performing the functions by the computer unit and automatically merely limits the abstract idea the environment of a computer, see MPEP 2106.05(h))
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, representative independent claim 1 and analogous independent claims 9 and 15 do not recite additional elements that integrate the judicial exception into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:

Claims 3, 6, 11-13: These claims specify mobile devices, medical events associated with bleeding, and sensor which thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(e)).

Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.


2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, the independent Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally linking the abstract idea to a particular technological environment or field of use and the same analysis applies with regards to whether they amount to “significantly more.”  

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-15 are ineligible under 35 USC §101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-10, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer (2009/0299924).  

As per claim 1, Bauer teaches a method comprising the steps  
automatically monitoring repeated taking of medication by a patient (Bauer; Fig. 10; paras. [0147] – [0150] the “dynamic documentation system”);
registering an event for which taking the medication is contraindicated (Bauer; paragraphs [0148] and [0149]; i.e. allergies, interactions, etc. reads on contraindications); 
identifying a discontinuation time after which the medication should no longer be taken on the basis of the contraindication (Bauer; paragraphs [0148] and [0149], i.e. the time point at which an allergy or interaction occurs);
registering an attempted or actual taking of the medication after the discontinuation time (paragraph [0150], i.e. events are documented as they occur);
in the event of an attempt to take the medication: sending a warning to the patient that the medication should not be taken (paragraph [0149] flashing a warning; and figure 10, reference sign 150, i.e. a display); and
in the event of an actual ingestion: sending a message informing the patient and/or another person related to the event about the actual ingestion (paragraph [0149] flashing a warning ; and figure 10, reference sign 150, i.e. a display).  

As per claim 8, teaches the method as claimed in claim 1, wherein the event is characterized in that a parameter in the patient's body or a bodily product of the patient assumes a defined value, or reaches a value above or below a threshold (Bauer; paragraphs [0148] and [0149], patient allergies or drug cross-reactions reads on a bodily product of the patient assuming a defined value)
 
Claims 9 and 10 repeat substantially similar limitations as claim 1 and the reasons for rejection are incorporated herein.  

As per claim 13, Bauer teaches the system as claimed in claim 10 any one of claims 10 to 12, further comprising a sensor which measures a parameter in or on the body of a patient and/or measures a parameter in a bodily product, and is configured so that it transmits measured values to the monitoring unit or the computer unit (Bauer; para. [0201]).

As per claim 14, Bauer teaches the system as claimed in claim 10 any one of claims 10 to 13, characterized in that the system has a blocking feature that is activated as soon as an ingestion attempt is registered after the discontinuation time, wherein the blocking feature prevents a dose of medication being taken by a person (Bauer; para. [0149]  An electronic stopcock would then close preventing drug administration.).

Claim 15 repeats substantially similar limitations as claim 1 and the reasons for rejection are incorporated herein.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (2009/0299924) in view of Applicant’s Disclosure.  

As per claims 2 and 3, Bauer does not expressly teach: 
the method as claimed in claim 1, wherein a monitoring unit registers when preparatory measures are performed for taking doses of medication and/or when the patient actually takes the medication doses. 
The method as claimed in claim 1, wherein the patient carries the monitoring unit on their person together with medication doses, as a mobile device or component of a mobile device in order to increase adherence.  
However, these features are old and well-known in the art as evidenced by Applicant’s Disclosure.  Applicant’s Specification pg. 5, lines 8-12 teaches that the known AiCure system teaches the actual taking of a portion of a medication is tracked by the device’s app using the device’s camera.  This reads on a monitoring unit registering when the patient takes medication doses.  The smartphone app and camera read on a mobile device or component of a mobile device.  It would have been obvious to one of ordinary skill in the art to include in the registration and smartphone app system of AiCure (as disclosed in Applicant’s Specification) to the medication monitoring system taught by Bauer as the claimed invention is merely a combination of old elements.  In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized the results of the combination were predictable.  

As per claim 12, Bauer does not expressly teach the system as claimed in claim 11, wherein monitoring unit and computer unit are two components of a single mobile device.  However, this is old and well-known in the art as evidenced by Applicant’s Disclosure.  In particular, Applicant’s Specification pg. 1, lines 27-31 teaches the AiCure smartphone app used for visual confirmation of a drug being taken being taken using a smartphone’s built-in camera.  It would have been obvious to one of ordinary skill in the art to include the smartphone system of AiCure (as disclosed in Applicant’s Specification) to the medication monitoring system taught by Bauer as the claimed invention is merely a combination of old elements.  In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized the results of the combination were predictable.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer (2009/0299924) in view of Official Notice.  
As per claim 11, Bauer does not expressly teach the system as claimed in claim 10, wherein monitoring unit and computer unit are two separate mobile devices.  Examiner takes Official Notice it is was old and well known in the medical arts to have a monitoring unit and computer unit as two separate mobile devices.  Bluetooth technology was old and well known in the art at the time of the claimed invention.  It would have been obvious to one of ordinary skill in the art to add this feature to the Bauer teachings to transmit information between multiple devices.  


Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (2009/0299924) in view of Frey (9,679,115).    

As per claims 4-7, Bauer does not expressly teach 
the method as claimed in claim 1, wherein the event is an event scheduled in the future and the time of discontinuation occurs prior to or coincides with the time of the event scheduled in the future.  
The method as claimed in claim 1, the discontinuation time being calculated according to the formula:  discontinuation time = time of the event scheduled in the future - effective duration of a medication dosage.
The method as claimed in claim 1, wherein the event is a medical intervention on the body of the patient, which is associated with bleeding or the risk of bleeding, and the medication is an anticoagulant or platelet function inhibitor.  
The method as claimed in claim 1, wherein an actual ingestion is registered and the event scheduled for the future is postponed or cancelled as a result of the ingestion, or measures are taken to prevent or reduce or compensate for the effect of the drug existing at the time of the event.  

However, the features are old and well-known in the art as evidenced by Frey.  In particular Frey Col. 8, lines 47-50 teaches the patient care plan includes discontinuation of one or more anticoagulant medications between about one week to about two weeks before the date of the non-emergent surgery.  This reads on a discontinuation time prior to a future event and taking a measure to prevent or reduce or compensate for the effect of the drug existing at the time of the event.  It would have been obvious to one of ordinary skill in the art to add the features of Frey to have protocols and methods that are reliable, reproducible and measurable from a risk reduction and financial savings standpoint (Frey; Background). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Frey (WO2011/07313), the closest foreign prior art of record, teaches methods and devices for reducing transfusions during or after surgery and for improving quality and life and function in chronic disease.  
Cramm (Cramm, Heidi; Seguin, Josee; Adler, Roselle. iDevices and occupational therapy/L'utilite des iDevices en ergotherapie.  Occupational Therapy Now 13.3: 19(8). Canadian Association of Occupational Therapists. (May 2011 - Jun 2011)) teaches using iDevices as important therapeutic tools

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        7/2/22